Per Curiam :
There are a number of undoubted errors in the record to which our attention has been called, especially with respect to the examination of the plaintiff and her physician as to her condition prior to the accident. All of them, however, tend to the enhancement of the damages. We are satisfied upon the record as made that the plaintiff has suffered some damage for which the defendant is responsible; and for these reasons the judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the verdict to $5,000; in which event the judgment as so modified and the order will be affirmed, without costs to either party on the appeal. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to §5,000; in which event judgment as so modified and - order affirmed, without costs. Settle order on notice.